DETAILED ACTION
This Office Action is in response to an amendment filed 07/25/2022.
	Claims 1-5, 7-15, 17-22 are pending.
	Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
p. 3, [0020], line 6, “quit” should read “quite”;
P. 3, [0021], line 3, suggest “forming” be changed to “generating” to be consistent with previous line 2.
P. 9, [0055], line 8, “a knowledge item of, such as,” should read “a knowledge item, such as,”
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (hereinafter Brown, U.S. Patent Application Publication No. 2013/0007033 A1, filed 09/12/2012, published 01/03/2013) in view of Zhou et al. (hereinafter Zhou, U.S. Patent Application Publication No. 2008/0046394 A1, filed 08/14/2006, published 02/21/2008), and in further view of Rokhlenko et al. (hereinafter Rokhlenko, U.S. Patent Application Publication No. 2017/0351750 A1, filed 06/01/2016, published 12/07/2017).
Regarding independent claim 1, Brown teaches:
A method for generating responses in automated chatting (at least Abstract [Wingdings font/0xE0] Brown teaches providing answers (e.g. responses) to questions based on any corpus of data (e.g. knowledge data). A method generates a number of candidate passages (e.g., responses) from a corpus that answer an input query, and finds the correct resulting answer by collecting supporting evidence from the candidate passages), comprising:
accessing a message in a chat flow (at least Abstract [Wingdings font/0xE0] Brown teaches obtaining an input query (e.g. message, question) from a user).
Brown fails to explicitly teach that the message comes from a “chat flow”.
However, Zhou teaches a method (at least pp. 1-2, [0011]-[0020]; Figures 1-3) similar to Brown except that “messages” are obtained from an online discussion forum (see Fig. 2) which the Examiner interprets as the claimed chat flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhou with those of Brown as both inventions are related to determining answers to questions posed by users. Adding the teaching of Zhou provides an alternative source of a question and perhaps an answer as coming from a “chat flow”.
Brown further teaches:
determining a plurality of candidate responses to the message based on one or more candidate words associated with the message (at least Abstract; pp. 2-3, [0026]-[0027]; Figures 1A-B [Wingdings font/0xE0] Brown teaches receiving an input query (e.g. message), breaking the input query (e.g. message) into query terms (e.g. keywords, candidate words) comprising searchable components, conducting a first search of a corpus of data (e.g. knowledge data) using the one or more of the searchable components to obtain those documents from the corpus that include candidate answers (e.g. responses), those documents are then analyzed to generate a set of candidate answers (e.g. responses). A second search is conducted of the corpus using the candidate answers (e.g. responses) and the searchable components to obtain one or more supporting passages).
Note: Essentially, this limitation appears to assess how similar each candidate response (answer, reply, result) is to the message (e.g. request, query, question) by comparing words or terms or keywords in the candidate response with words or terms or keywords in the message?

Brown and Zhou fail to explicitly teach:
evaluating semantic similarity of each candidate response based at least one relevance between the one or more candidate words associated with each message and each candidate response;
evaluating semantic diversity of each candidate response based at least on knowledge data comprising a list of knowledge items, a knowledge item from the list including information about an entity associated with the message, an attribute of the entity, and at least one value of the attribute;
ranking each candidate response of the plurality of candidate responses based on a combination of the evaluating of semantic similarity and the evaluating of semantic diversity.
However, Rokhlenko teaches:
evaluating semantic similarity of each candidate response based at least one relevance between the one or more candidate words associated with each message and each candidate response (at least Abstract; p. 2, [0014]; pp. 3-4, [0018]-[0019]; pp. 4-5, [0023]-[0028]; Figure 1 [Wingdings font/0xE0] Rokhlenko describes methods for ranking answers to on-line community questions carried out by on-line content management systems such as a search engines or question-answering systems. Propositions (defined as basic text units that convey a semantically coherent meaning covering a particular Aspect (refers to a subtopic indicative of a particular specific fact or detail within a particular answer, see p. 2, [0014]) within a given answer), see pp. 3-4, [0019]). Propositions may be extracted and transformed into ordered text strings (see p. 4, [0023]). The transformed propositions may be filtered, based at least in part on a measure of relevance to question(s) (e.g., response(s) (answer(s)) evaluated for semantic similarity to message(s) (question(s)) (see pp. 4-5, [0024]-[0028]). 
Note: The Specification at pp. 9-10, [0055] and [0063] each contain the language of the limitation below. However, the Examiner finds no discussion of the “evaluating semantic diversity” in these paragraphs or anywhere else in the Specification or the Drawings. The only possible suggestion of such an evaluation might come from the result of Equation (1) on pp. 14-15, [0081] as lower semantic similarity may indicate higher semantic diversity or semantic distance? Further, diversity may be improved by merely adding more candidate responses, or by enriching the candidate responses with more information? Please elaborate and clarify!

evaluating semantic diversity of each candidate response based at least on knowledge data comprising a list of knowledge items, a knowledge item from the list including information about an entity associated with the message, an attribute of the entity, and at least one value of the attribute (at least Abstract; pp. 5-6, [0030]-[0035]; Figure 1 [Wingdings font/0xE0] Rokhlenko describes methods for evaluating similarity among the filtered propositions (see ; i.e., extracted from answers), at least in part, by determining whether propositions represent similar or different aspects (see ). ). It may be useful to determine which relevant propositions contain different aspects that appear in answers, such as in order to promote and/or select answers with a more diverse set of aspects (see pp. 5-6, [0030]-[0035]), where aspects are part of propositions, and propositions are part of (response(s)(answer(s)) to message(s) (question(s)).
ranking each candidate response of the plurality of candidate responses based on a combination of the evaluating of semantic similarity and the evaluating of semantic diversity (at least Abstract; pp. 6-9, [0038]-[0055]; Figure 1 [Wingdings font/0xE0] Rokhlenko describes that given a question, a corresponding set of answers may be ranked based, at least in part, on proposition similarity and/or support, which, at times, may serve as proxies to proposition diversity and/or importance (see pp. 6-7, [0038]). Rokhlenko appears to take into consideration both the similarity of answers to a question and the diversity or novelty of the questions in ranking answer(s) to a question posed by a user (see pp. 7-9, [0039]-[0055])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rokhlenko with those of Brown and Zhou as all three inventions are related to aspects concerning question-answer type systems. Combining the teaching of Rokhlenko to those of Brown and Zhou provides the benefit of methods that take into consideration assessments of candidate responses as to their similarity with a message (e.g., question) as well as assessment of diversity/novelty of candidate responses with one another.
Brown further teaches:
based on the ranking, selecting, from the plurality of candidate responses, one or more candidate responses for inclusion in a response to the message; generating the response to the message based at least on one or more ranked candidate responses, the generating comprising using the one or more candidate words to form the response,… (at least Abstract; pp. 2-3, [0026]-[0027]; pp. 3-4, [0030]; [0035]-[0038]; Figures 1A-B [Wingdings font/0xE0] Brown teaches an Answer Ranking module 60 that ranks candidate answers (e.g. responses) which have been previously scored by a number of scoring modules (see pp. 2-3, [0027]) using supporting passages (e.g. knowledge data). From these ranked candidate answers (e.g. responses) an answer is determined and delivered to the user).
Brown and Zhou fail to explicitly teach:
, …  the response including both semantic similarity and semantic diversity in an expression of one or more natural language sentences.
However, Rokhlenko teaches:
, … the response including both semantic similarity and semantic diversity in an expression of one or more natural language sentences (at least Abstract; pp. 6-9, [0038]-[0055]; Figure 1 [Wingdings font/0xE0] Rokhlenko describes that given a question, a corresponding set of answers may be ranked based, at least in part, on proposition similarity and/or support, which, at times, may serve as proxies to proposition diversity and/or importance (see pp. 6-7, [0038]). Rokhlenko appears to take into consideration both the similarity of answers to a question and the diversity or novelty of the questions in ranking answer(s) to a question posed by a user (see pp. 7-9, [0039]-[0055])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rokhlenko with those of Brown and Zhou as all three inventions are related to aspects concerning question-answer type systems. Combining the teaching of Rokhlenko to those of Brown and Zhou provides the benefit of methods that take into consideration assessments of candidate responses as to their similarity with a message (e.g., question) as well as assessment of diversity/novelty of candidate responses with one another.

Regarding claim 11, claim 11 merely recites an apparatus for carrying out the method of claim 1. Thus, Brown in view of Zhou and Rokhlenko teaches every limitation of claim 11, and provides proper motivation, as indicated in the rejection of claim 1.

Regarding dependent claim 21, Brown and Zhou fail to explicitly teach:
ranking each candidate response of the plurality of candidate responses further comprises:
Note: comes from pp. 15-16, [0087] a feature of the ranking model.

evaluating the semantic similarity or semantic diversity by determining a relevance factor between the message and each candidate response of the plurality of candidate responses based on one or more words, n-gram phrases, chunks, or dependency arcs.
However, Rokhlenko teaches:
ranking each candidate response of the plurality of candidate responses further comprises: evaluating the semantic similarity or semantic diversity by determining a relevance factor between the message and each candidate response of the plurality of candidate responses based on one or more words, n-gram phrases, chunks, or dependency arcs (at least Abstract; pp. 6-9, [0038]-[0055]; Figure 1 [Wingdings font/0xE0] Rokhlenko describes that given a question, a corresponding set of answers may be ranked based, at least in part, on proposition similarity and/or support, which, at times, may serve as proxies to proposition diversity and/or importance (see pp. 6-7, [0038]). Rokhlenko appears to take into consideration both the similarity of answers to a question and the diversity or novelty of the questions in ranking answer(s) to a question posed by a user (see pp. 7-9, [0039]-[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rokhlenko with those of Brown and Zhou as all three inventions are related to aspects concerning question-answer type systems. Combining the teaching of Rokhlenko to those of Brown and Zhou provides the benefit of methods that take into consideration assessments of candidate responses as to their similarity with a message (e.g., question) as well as assessment of diversity/novelty of candidate responses with one another.

Regarding dependent claim 22, Brown and Zhou fail to explicitly teach:
Note: this appears to be recited in the Specification at p. 16, [0088].

at least one candidate response from the plurality of candidate responses includes an enhanced ranking result based on context from the chat flow identified from extracted representative words from previous messages and previous responses in the chat flow.
However, Rokhlenko teaches:
at least one candidate response from the plurality of candidate responses includes an enhanced ranking result based on context from the chat flow identified from extracted representative words from previous messages and previous responses in the chat flow (at least Abstract; pp. 6-9, [0038]-[0055]; Figure 1 [Wingdings font/0xE0] Rokhlenko describes that given a question, a corresponding set of answers may be ranked based, at least in part, on proposition similarity and/or support, which, at times, may serve as proxies to proposition diversity and/or importance (see pp. 6-7, [0038]). Rokhlenko appears to take into consideration both the similarity of answers to a question and the diversity or novelty of the questions in ranking answer(s) to a question posed by a user (see pp. 7-9, [0039]-[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rokhlenko with those of Brown and Zhou as all three inventions are related to aspects concerning question-answer type systems. Combining the teaching of Rokhlenko to those of Brown and Zhou provides the benefit of methods that take into consideration assessments of candidate responses as to their similarity with a message (e.g., question) as well as assessment of diversity/novelty of candidate responses with one another.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhou, and in further view of Rokhlenko and in further view of Azzam et al. (hereinafter Azzam, U.S. Patent Application Publication No. 2004/0249808 A1, filed 06/06/2003, published 12/09/2004).
Note: deals with generating training data.
Regarding dependent claim 2, Brown, Zhou and Rokhlenko fail to explicitly teach:
before determining the plurality of candidate responses to the message, completing syntactic gaps in the accessed message by using dependency parsing based at least on a predicate-argument structure analysis to create at least one dependency word pair included in a dependency word pair list.
While Brown does conduct analysis on the input query (e.g. message) including a predicate-argument structure analysis, Brown does not appear to use this as part of completing syntactic gaps in the input query.
However, Azzam teaches:
before determining the plurality of candidate responses to the message, completing syntactic gaps in the accessed message by using dependency parsing based at least on a predicate-argument structure analysis to create at least one dependency word pair included in a dependency word pair list (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures) and based on the analysis, chooses a query that is more representative of what the system determines the query is actually asking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Rokhlenko as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Rokhlenko with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.






Regarding dependent claim 3, Brown, Zhou and Rokhlenko fail to explicitly teach:
Note: seems somewhat similar to query expansion?

the completing comprises:
obtaining a chat context of the chat flow;
extracting keywords from the chat context;
determining the one or more candidate words based on at least one of the keywords, knowledge data and a heuristic rule; and
appending at least one of the one or more candidate words to the message based at least on a dependency role between the candidate word and a word in the message.
However, Azzam teaches:
the completing comprises: obtaining a chat context of the chat flow; extracting keywords from the chat context; determining the one or more candidate words based on at least one of the keywords, knowledge data and a heuristic rule; and appending at least one of the one or more candidate words to the message based at least on a dependency role between the candidate word and a word in the message (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures; the Examiner notes that Applicant states that predicate-argument analysis is associated with dependency, see Specification at page 8, [0049]) and based on the analysis, modifies the input query such that it is more representative of what the system determines the query is actually asking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Rokhlenko as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Kaufmann with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

Regarding dependent claim 4, Brown, Zhou and Rokhlenko fail to explicitly teach:
the dependency role is determined from the dependency word pair list, the dependency word pair list comprising at least a plurality of word pairs and dependency roles of the plurality of word pairs.
However, Azzam teaches:
the dependency role is determined from the dependency word pair list, the dependency word pair list comprising at least a plurality of word pairs and dependency roles of the plurality of word pairs (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures; the Examiner notes that Applicant states that predicate-argument analysis is associated with dependency, see Specification at page 8, [0049]) and based on the analysis, modifies the input query such that it is more representative of what the system determines the query is actually asking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Rokhlenko as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Rokhlenko with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

Regarding dependent claim 5, Brown, Zhou and Rokhlenko fail to explicitly teach:
the appending comprises:
scoring the one or more candidate words based at least on the dependency role; and
appending the one or more candidate words to the message based on a score of the one or more candidate words being above a predetermined threshold.
However, Azzam teaches:
the appending comprises: scoring the one or more candidate words based at least on the dependency role; and appending the one or more candidate words to the message based on a score of the one or more candidate words being above a predetermined threshold (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures, keywords, etc.) and based on the analysis, modifies the input query such that it is more representative of what the system determines the query is actually asking
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Rokhlenko as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Rokhlenko with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

Regarding claims 12-15, claims 12-15 merely recite an apparatus for carrying out the method of claims 2-5, respectively. Thus, Brown in view of Zhou and Rokhlenko teaches every limitation of claims 12-15, and provides proper motivation, as indicated in the rejections of claims 2-5.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhou, and in further view of Rokhlenko, and in further view of Socher et al. (hereinafter Socher, U.S. Patent Application Publication No. 2016/0350653 A1, filed 06/01/2016, published 12/01/2016).
Regarding dependent claim 7, Brown, Zhou and Rokhlenko fail to explicitly teach:
the response is generated through a Dynamic Memory Network (DMN) model, the DMN model taking at least the one or more ranked candidate responses as an input to the DMN model.
However, Socher teaches:
the response is generated through a Dynamic Memory Network (DMN) model, the DMN model taking at least the one or more ranked candidate responses as an input to the DMN model (at least Abstract; pp. 5-6, [0059]-[0068]; Figure 3 [Wingdings font/0xE0] Socher teaches a dynamic memory network that is designed to reduce every task in natural language processing to a question answering problem over an input sequence. Inputs and questions are used to create and connect deep memory sequences. Answers are then generated based on dynamically retrieved memories)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Rokhlenko as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Rokhlenko with a specific technique, DMN, to select the best response to a question.

Regarding dependent claim 8, Brown, Zhou and Rokhlenko fail to explicitly teach:
generating attention gates iteratively based on at least one of: facts corresponding to a chat context of the chat flow and the one or more ranked candidate responses; memory vectors associated with the chat context; memory vectors associated with the one or more ranked candidate responses; or a vector corresponding to the message.
However, Socher teaches:
generating attention gates iteratively based on at least one of: facts corresponding to a chat context of the chat flow and the one or more ranked candidate responses; memory vectors associated with the chat context; memory vectors associated with the one or more ranked candidate responses; or a vector corresponding to the message (at least Abstract; pp. 8-9, [0086]-[0093], [0096]-[0105]; Figures 9-11 [Wingdings font/0xE0] Socher teaches an attention focusing mechanism (e.g. attention gates) over vector representations (memory vectors) of questions (e.g. message) and input facts (see [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Rokhlenko as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Rokhlenko with a specific technique, DMN, to select the best response to a question.

Regarding dependent claim 9, Brown, Zhou and Rokhlenko fail to explicitly teach:
generating, based at least on the attention gates, the memory vectors associated with the chat context and the memory vectors associated with the one or more ranked candidate responses iteratively.
However, Socher teaches:
generating, based at least on the attention gates, the memory vectors associated with the chat context and the memory vectors associated with the one or more ranked candidate responses iteratively (at least Abstract; pp. 8-9, [0086]-[0093], [0096]-[0105]; Figures 9-11 [Wingdings font/0xE0] Socher teaches an attention focusing mechanism (e.g. attention gates) over vector representations (memory vectors) of questions (e.g. message) and input facts (see [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Rokhlenko as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Rokhlenko with a specific technique, DMN, to select the best response to a question.



Regarding dependent claim 10, Brown, Zhou and Rokhlenko fail to explicitly teach:
generating the response based at least on one of: the memory vectors associated with the chat context or one of the memory vectors associated with the one or more ranked candidate responses.
However, Socher teaches:
generating the response based at least on one of: the memory vectors associated with the chat context or one of the memory vectors associated with the one or more ranked candidate responses (at least Abstract; pp. 8-9, [0086]-[0093], [0096]-[0105]; Figures 9-11 [Wingdings font/0xE0] Socher teaches an attention focusing mechanism (e.g. attention gates) over vector representations (memory vectors) of questions (e.g. message) and input facts (see [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Rokhlenko as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Rokhlenko with a specific technique, DMN, to select the best response to a question.

Regarding claims 17-20, claims 17-20 merely recite an apparatus for carrying out the method of claims 7-10, respectively. Thus, Brown in view of Zhou and Rokhlenko and Socher teaches every limitation of claims 17-20, and provides proper motivation, as indicated in the rejections of claims 7-10.



Response to Arguments
	Regarding the previous rejection of independent claim 1 (and similarly independent claim 11), Applicant has amended each of these claims as indicated below in claim 1:

1.	A method for generating responses in automated chatting, the method comprising:
accessing a message in a chat flow;
determining a plurality of candidate responses to the message based on one or more candidate words associated with the message;
evaluating semantic similarity of each candidate response based at least on relevance between the one or more candidate words associated with the message and each candidate response;
evaluating semantic diversity of each candidate response based at least on knowledge data comprising a list of knowledge items, a knowledge item from the list including information about an entity associated with the message, an attribute of the entity, and at least one value of the attribute;
ranking each candidate response of the plurality of candidate responses based on a combination of the evaluating of semantic similarity and the evaluation of semantic diversity;
based on the ranking, selecting, from the plurality of candidate responses, one or more ranked candidate responses; and
generating the response to the message based at least on the one or more selected candidate responses, the generating comprising using the one or more candidate words to form the response, the response including both semantic similarity and semantic diversity in an expression of one or more natural language sentences.

Applicant states that the amendments are supported by, at least, paragraphs [0021], [0052]-[0055], [0081]-[0089], [0125]-[0127] as well as Figures 4 and 7 of the as-filed specification. 

	The Examiner does not understand the evaluation of semantic diversity.
It generally appears to involve the incorporation of one or more additional sources of information in addition to what one would normally expect in such Question-Answer systems, where, as suggested in Applicant’s Specification, may rely solely on a data or knowledge-base containing responses or answers that are similar or related to the question or query posed (e.g., question-answer pairs).
	Improvements to semantic diversity of the candidate answers/responses would appear to be achieved by “combining” a candidate answer/response from the pure chat index set 710 (see also, page 6, [0040]) with a knowledge item/data from the knowledge database 712 (see page 14, [0078], see also page 6, [0040]) as in “Yes, of course” + “Star Wars is a science fiction film”.

However, combining may also mean to add candidate answers/responses from both the pure chat index set 710 and the knowledge database 712 to create a larger set of candidate answers/responses from which to subsequently choose?

Please clarify!

It is also noted that page 14, paragraph [0079] in Applicant’s Specification is somewhat confusing as it suggests that “semantic diversity may be enhanced if candidate responses are generated with the knowledge database” which may be interpreted as stating that candidate answers/responses generated solely from the pure chat index set 710, or from the combination of pure chat index set 710 and knowledge database 712 do not improve semantic diversity?
	Further, how does one evaluate the semantic diversity of each candidate response. Evaluate against what exactly? The limitation says that the evaluation is based at least on knowledge data comprising a list of knowledge items… Does this imply that some sort of comparison between each candidate response and a list of knowledge items takes place? For example, semantic similarity/diversity is a metric defining how semantically similar (indicating low diversity) or how semantically different or distant (indicating high diversity) one thing (e.g. candidate response) is to another thing (candidate response).
The idea of the invention is to generate a candidate answer/response set that is both (guessing) similar the question posed and different (diverse) to the question posed? Or, is the diversity concerned with only the diversity of answers/responses?
As to what “entities” are, the Specification at page 9, [0054] defines them as “an object being interested in” and gives the example of “Star Wars” as the entity, an attribute of the entity being “Movie” and a value of the attribute being “science fiction”. Thus, a knowledge item may look like <Star Wars, Movie, science fiction>.

How does one “evaluate the semantic diversity of a response based on knowledge data”?

Applicant argues that the prior art of Kaufmann fails to teach the limitations of:

evaluating semantic similarity of each candidate response based at least on relevance between the one or more candidate words associated with the message and each candidate response;

evaluating semantic diversity of each candidate response based at least on knowledge data comprising a list of knowledge items, a knowledge item from the list including information about an entity associated with the message, an attribute of the entity, and at least one value of the attribute;

ranking each candidate response of the plurality of candidate responses based on a combination of the evaluating of semantic similarity and the evaluating of semantic diversity each candidate response is to the one or more candidate words associated with the message.

The Examiner has conducted additional searches and has identified the prior art of Rokhlenko et al. (hereinafter Rokhlenko, U.S. PGPUB 2017/0351750, filed 06/01/2016, published 12/07/2017) that he believes reasonably teaches the amended limitations.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James H. Blackwell/
11/04/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177